Dear Mr. duBois:
This office is in receipt of your opinion request of May 9, 2000, wherein you asked whether Act 783 pertains strictly to the operations of District Courts, or does it also include the operations of courts of limited jurisdiction such as City Courts, etc.?
Article 931 of the Louisiana Code of Criminal Procedure will govern our response to the aforementioned question.  Contained within this article is the meaning of the word "court" when used in the Code of Criminal Procedure.
    Art. 931 Courts, judges, and magistrates
      (1) `court' means a court with criminal jurisdiction or its judge. It does not include the mayor's court or a justice of the peace.
      (2) `city court' means a city, town, village, or other municipal court, with criminal jurisdiction.  It does not include a mayor's court or a justice of the peace.
      (3) `Judge' means a judge of a court, as defined in this article.
      (4) `Magistrate' means any judge, a justice of the peace, or a mayor of a mayor's court.
Act 783 amended and reenacted R.S. 46:1842 and 1844, Code of Evidence Art. 615(A), and Code of Criminal Procedure Art. 877 (A), 886(A), and 905.2(A).  Act 783 also enacted Code of Criminal Procedure Art. 883.2.  The purpose of such amendment is to provide basic rights of victims and witnesses.  This act did not change the context in which the word "court" is used throughout the Code of Criminal Procedure.
It is our opinion that the legislative intent was not to limit the course of action to the district courts exclusively, but to allow a victim rights within all courts, as defined in article 931 of the Code of Criminal procedure, excluding mayor's court and justices of the peace.  Furthermore, where the act refers to "judicial agency" it has given a clear meaning that it applies to the "district courts and officers thereof, including the judge, the prosecutor, and the clerk of court, the Crime Victims Reparations Board, and the Department of Public Safety and Corrections, and the Division of Probation and Parole."
For this reason we conclude that the term "court" as used in the Act refers to all courts excluding the mayor's court and justices of the peace.  While "judicial agency refers to the district court and officers thereof . . ."
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ JIMMY WHITE Assistant Attorney General